 


114 HR 629 RH: Permanent S Corporation Built-in Gain Recognition Period Act of 2015
U.S. House of Representatives
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 9
114th CONGRESS 1st Session 
H. R. 629
[Report No. 114–15] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2015 
Mr. Reichert (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means 
 

February 9, 2015
Additional sponsors: Mr. Reed and Mr. Costello of Pennsylvania


February 9, 2015
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on January 30, 2015




A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the reduced recognition period for built-in gains of S corporations. 
 

1.Short titleThis Act may be cited as the Permanent S Corporation Built-in Gain Recognition Period Act of 2015. 2.Reduced recognition period for built-in gains of S corporations made permanent (a)In generalParagraph (7) of section 1374(d) of the Internal Revenue Code of 1986 is amended to read as follows:

(7)Recognition period
(A)In generalThe term recognition period means the 5-year period beginning with the 1st day of the 1st taxable year for which the corporation was an S corporation. For purposes of applying this section to any amount includible in income by reason of distributions to shareholders pursuant to section 593(e), the preceding sentence shall be applied without regard to the phrase 5-year. (B)Installment salesIf an S corporation sells an asset and reports the income from the sale using the installment method under section 453, the treatment of all payments received shall be governed by the provisions of this paragraph applicable to the taxable year in which such sale was made..
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.   February 9, 2015 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 